*1145Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination finding him guilty of harassment. The Attorney General has advised this Court that the determination in issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge imposed has been refunded to petitioner. As such, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Grigger v Bisceglia, 54 AD3d 480 [2008], lv denied 11 NY3d 707 [2008]).
Mercure, J.P., Peters, Rose, Lahtinen and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.